DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered.

Response to Amendment
Examiner acknowledges the reply filed on 7/28/2021 in which claims 1-40, 50 and 52 are cancelled. Claims 41 and 51 have been amended. Currently claims 41-49, 51 and 53 are pending for examination. 
 
Claim Objections
Claims 41-49, 51 and 53 are objected to because of the following informalities: 
Claim 41 does not meet the formatting requirements of 37 C.F.R. 1.75(i) which provides, “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”
Claim 41 recites “of harness clip and adapter” in line 13. This should read “of the harness clip and the adapter”. 
Claims 42-49, 51 and 53 are objected to due to their dependency on claim 41.
Claim 42 recites “the first and second holding arrangements are configured differently for the right and left portions”. This should read “the first and the second holding arrangements are configured differently for right and left portions”.
Claim 51 recites “in the same color”. This should read “in a same color”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-49, 51 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites “first and second holding arrangements” in line 4. As these holding arrangements were already introduced in lines 2 and 3, it is unclear if applicant is referring to the already introduced holding arrangements or if applicant 
Claim 41 recites “components” in line 11. Is this the same as the “plurality of holding elements” previously recited? 
Claim 41 functionally recites the head harness in the preamble and then positively recites the inner and outer sides of the head harness as being different colors making it unclear if the head harness is part of the set of holding arrangements or not. 
Claims 42-49, 51 and 53 are rejected due to their dependencies on claim 41.
Claim 45 recites “an adapter”. Is this adapter the same as that claimed in claim 41? For purposes of examination, it has been interpreted as the same.
Claim 53 recites “the corresponding components”. There is a lack of antecedent basis for this claimed terminology. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 41-49, 51 and 53 is/are rejected under 35 U.S.C. 103(a) as being unpatentable Lubke et al. (US 2006/0283461 A1) in view of Rummery et al. (US 2010/0307502 A1) in further view of cpapXchange.com (previously cited). 
Regarding claim 41, Lubke discloses:
	A set of holding arrangements for a head harness (as shown in figure 152; 1050 1060 +where they attach to patient interface; alternatively embodiment described in [0177] as shown in figures 9-11, 19-23 which include 264 upper, 250 upper + where they attach to patient interface and 260 lower and 364 and where they attach to patient interface+ 222, 228, 254, 238), wherein the set of holding arrangements comprises at least a first holding arrangement (upper connection points and 1060 + corresponding interface on patient interface) (alternatively 250, 264 + where they attach to patient interface is upper holding arrangement) for an upper portion of a patient interface and a second holding arrangement for a lower portion of the patient interface (lower connection points 1050 + corresponding interface on patient interface) (alternatively 260, 364 +where they attach to patient interface is lower holding arrangement+ 222, 228, 254, 238) which comprise an identification mechanism (shape of 1050, 1060; alternatively shape of 264 as shown in figure 9 and 364 as shown in figure 23) in a region of a patient interface (see for example 155 where 1050 and 1060 attach to patient interface; alternatively see wherein 264 attaches to patient interface in figure 9; wherein 364 attaches in figure 23) which render the first holding arrangement distinguishable from the second holding arrangement (see figure 150-153 which shown the shapes of the holding arrangements being different such that the upper holding 
	Lubke does not explicitly disclose wherein the identification mechanism comprises identification markings in a region of the patient interface which render the upper and lower holding arrangements distinguishable, wherein the identification markings are provided by mechanical coding of the harness clip and adapter and wherein an inner side and an outer side of the head harness are designed in different colors. 
	It is the examiner’s position that there is evidence against a functional relationship between the printed matter (identification markings) and the In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn" Emphasis added. However, the court found that these functions do not pertain to the structure of the apparatus and where instead drawn to the method or process of playing a game. Similarly, the purpose of the printed matter in the instant claims is to identify and distinguish one holding arrangement from the other and thus it is the examiner’s position that this function does not pertain to the structure of the apparatus, but rather a method or process. 
	However, even if a functional relationship does exist, Rummery teaches that it is well known to distinguish between two components using mechanical coding (340, 322l 322r; see figures 18g-18l)) in a region of the patient interface in order to distinguish between separate components [0245]-[0248].
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Lubke wherein the identification mechanism comprises mechanical coding in a region of the patient interface which render the upper and lower holding arrangements distinguishable as taught by Rummery for the purpose of a more intuitive assembly for the user [0245] and to ensure correct alignment of the patient interface structure [0246]. 
cpapXchange.com teaches a mask with headgear (see below) wherein inner and outer sides of the head harness are configured in different colors (see below; outer side is pink and inner side is grey).

    PNG
    media_image1.png
    290
    206
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lubke/Rummery wherein inner and outer sides of the head harness are configured in different colors as taught by cpapXchange.com for the purpose of identifying the inside or outside of the harness, or simply for aesthetics.

Regarding claim 42, Lubke/Rummery/cpapXchange.com disclose the claimed invention substantially as claimed as set forth for claim 41 above. Although as currently modified, Lubke as modified does not disclose that the at least two holding arrangements are configured differently for the right and left portions of the patient interface, Rummery further discloses wherein the at least two holding arrangements are configured differently for the right and left portions of the patient interface (see figure 18k and figure 18l wherein 84l 322l and 84r 322r are different shapes and thus are configured differently).
Therefore, it would have been obvious to have modified Lubke/Rummery/cpapXchange.com wherein the at least two holding arrangements are configured differently for the right and left portions of the patient interface as 

Regarding claim 43, Lubke as modified discloses the claimed invention substantially as claimed as set forth for claim 41 above. Lubke further discloses an arrangement wherein said harness clip (364) is pre-fitted (product by process) on lower harness tabs (see below; made of textile material) of the head harness and is connected to textile material by end stoppers (244) [0166] which fit over (see annotated figure 23 below which shown 244 going over the end of the harness tab) ends of the lower harness tabs (as shown below) and are at least one of sewn, adhesively bonded or welded there [0166].

    PNG
    media_image2.png
    533
    848
    media_image2.png
    Greyscale


claim 44, Lubke as modified discloses the claimed invention substantially as claimed as set forth for claim 41 above. Lubke further discloses an arrangement wherein said harness clip (364) is pre-fitted (product by process) on lower harness tabs (see below; made of textile material) in a cheek region ([0177] indicates 260 is the lower arrangement and as shown in figure 12 this is in a cheek region) of the head harness and is connected to textile material by end stoppers (244) [0166] which following pre-fitting of the harness clips, can be inserted into an orifice (the examiner notes that the specific orifice has not been claimed and thus either the end stopper or the harness clips can be inserted in an orifice such as the orifice of a large pipe). 

    PNG
    media_image2.png
    533
    848
    media_image2.png
    Greyscale



claim 45, Lubke as modified discloses the claimed invention substantially as claimed as set forth for claim 41 above. Lubke further discloses an arrangement wherein said harness clip (1064; [0330]) is pre-fitted on a harness tab (1065) and latches in an adapter (1071) on the patient interface (1074). 

Regarding claims 46-47, Lubke as modified discloses the claimed invention substantially as claimed as set forth for claim 41 above. Lubke as modified by Rummery/cpapXchange.com further discloses wherein the identification markings comprise color markings and/or printed markings (Rummery: 340), raised or depressed identification markings on a harness clip (Rummery: end of 74l and 74r) and said adapter (Rummery: 322l 322r) for the harness clip as taught by Rummery for the purpose of a more intuitive assembly for the user [0245] and to ensure correct alignment of the patient interface structure [0246]. Applicant claims wherein the markings are provided by color markings and/or printed markings, raised or depressed markings on a harness clip and an adapter for the harness clip. By claiming color markings and/or printed markings, raised or depressed markings, applicant does not disclose a functional relationship that goes beyond that of Rummery. There is no difference in the functional relationship between the identification markings (340, 342, 344, 322l, 322r, 84l, 84r; see figure 18g-18l) and/or codings (340, 322l 322r; see figures 18g-18l) of Rummery and the “color markings and/or printed markings”, “raised or depressed markings” claimed in claims 46-47 (both are for distinguishing). Please note case law in which it was shown that a dice having numbers anticipates a dice having images because there is no difference in functional relationship between the two. MPEP 2111.05(l)(B).

Regarding claims 48-49, Lubke as modified discloses the claimed invention substantially as claimed as set forth for claim 41 above. Rummery further discloses wherein the identification markings (340, 342, 344, 322l, 322r, 84l, 84r; see figure 18g-18l) comprise at least one of letters and numbers (see for example 340 of figure 18i 18j), symbols (342 of 18h). By claiming letters and numbers, symbols, applicant does not disclose a functional relationship that goes beyond that of Rummery. There is no difference in the functional relationship between the identification markings (340, 342, 344, 322l, 322r, 84l, 84r; see figure 18g-18l) of Rummery and the letters and numbers, symbols, claimed in claims 48-49 (both are for distinguishing). Please note case law in which it was shown that a dice having numbers anticipates a dice having images because there is no difference in functional relationship between the two. MPEP 2111.05(l)(B).

Regarding claims 51, Lubke as modified discloses the claimed invention substantially as claimed as set forth for claim 41 above. Lubke further discloses a touch and close fastener (228, 238) and a corresponding harness mount (254).
	Lubke does not explicitly disclose wherein the components are made of the same color. Lubke as currently modified does not explicitly disclose a color marking is a colored touch and close fastener and a colored corresponding harness mount. 
	Rummery teaches that it is well known to distinguish between two components using similar markings (340, 342; see figure 18g-18l) in order to distinguish between separate components and for knowing which components should be connected [0245]-[0248].


Regarding claim 53, Lubke as modified further discloses wherein the corresponding components of the first and second holding arrangements comprise all of a harness clip (1064 [0330]; alternatively 364), an adapter (1071; alternatively 371), and a mount (1041; alternatively 254). This has been interpreted as the corresponding components of both the first and second holding arrangements collectively include a harness clip, an adapter and a mount (not that each holding arrangement includes a clip, adapter and mount). 


Response to Arguments
Applicant’s arguments with respect to claims 41-49, 51 and 53 have been fully considered but they are not persuasive. It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record. 
Applicant’s representative asserts that the prior art does not teach the combination of elements recited therein but does not provide any specifics. It is the examiner’s position that the prior art set forth in the rejections above discloses and/or teaches the claimed limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent 





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785